Case 7:19-cr-00024-MFU Document 348 Filed 06/03/21 Page1of1 Pageid#: 1244

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
ROANOKE DIVISION

UNITED STATES OF AMERICA

Vv. Criminal Action No. 7:19cr00024

KEHANA RENEE JAMES

In the presence of Anthony Anderson, my counsel, who has fully explained the
charges contained in the superseding indictment against me, and having received a copy
of the superseding indictment from the United States Attorney before being called upon to
plead, | hereby plead guilty to said superseding indictment, and to a lesser included
offense of conspiring to possess with the intent to distribute and distribute 100 grams or
more of heroin, a Schedule | controlled substance, without an enhancement for serious
bodily injury in Count 4 of the superseding indictment, and Count 5 of the superseding
indictment. | have been advised of the maximum punishment which may be imposed by
the court for this offense. My plea of guilty is made knowingly and voluntarily and without

threat of any kind or without promises other than those disclosed here in open court.

Adu, Latte
hig

Signature of Defendant an
Witness Ne

 

 
